                                                               Case 2:21-cv-00268-KJD-EJY Document 7 Filed 02/23/21 Page 1 of 2




                                                           1   FISHER & PHILLIPS LLP
                                                               SCOTT M. MAHONEY, ESQ.
                                                           2   Nevada Bar No. 1099
                                                               300 S. Fourth Street
                                                           3
                                                               Suite 1500
                                                           4   Las Vegas, NV 89101
                                                               Telephone: (702) 252-3131
                                                           5   E-Mail Address: smahoney@fisherphillips.com
                                                               Attorney for Defendant,
                                                           6   Steelman Partners, LLP
                                                           7
                                                                                      UNITED STATES DISTRICT COURT
                                                           8
                                                                                              DISTRICT OF NEVADA
                                                           9

                                                          10   KIAYNA FORD, an individual         )             Case No: 2:21-00268-KJD-EJY
                                                                                                  )
                                                          11                        Plaintiff,    )             STIPULATION AND ORDER TO
                                                                                                  )             EXTEND TIME TO RESPOND TO
FISHER & PHILLIPS LLP




                                                          12          vs.                         )             COMPLAINT
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                                                  )                     (First Request)
                                                          13
                                                               STEELMAN PARTNERS LLP.; DOES I )
                                                          14   through X; and ROE Corporations XI )
                                                               through XX, inclusive,             )
                                                          15                                      )
                                                                                 Defendant.       )
                                                          16   __________________________________ )
                                                          17
                                                                       IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                          18
                                                               record that Defendant will have an extension of time up to and including March 12,
                                                          19
                                                               2021, to answer or otherwise respond to Plaintiff’s Complaint (ECF No. 1). Because
                                                          20
                                                               of deadlines, hearings, mediations and depositions in other matters, defense counsel
                                                          21

                                                          22   needs further time to review and respond to the allegations. This is the first request for

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                          -1-
                                                               FP 39879923.1
                                                               Case 2:21-cv-00268-KJD-EJY Document 7 Filed 02/23/21 Page 2 of 2




                                                           1   an extension of this deadline.

                                                           2     FISHER & PHILLIPS                   LAW OFFICES OF STEVEN H.
                                                                                                     BURKE, LLC
                                                           3

                                                           4     By:__/s/ Scott M. Mahoney, Esq.__   By:__/s/ Steven H. Burke, Esq.____
                                                                 Scott M. Mahoney, Esq.              Steven H. Burke, Esq.
                                                           5     300 S. Fourth Street #1500          9205 W. Russell Road, Suite 240
                                                                 Las Vegas. NV 89101                 Las Vegas, NV 89148
                                                           6     Attorney for Defendant              Attorneys for Plaintiff
                                                           7

                                                           8                                     IT IS SO ORDERED:

                                                           9

                                                          10                                     ______________________________________
                                                          11                                     UNITED STATES MAGISTRATE JUDGE
FISHER & PHILLIPS LLP




                                                          12                                     Dated: February 23, 2021
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                     -2-
                                                               FP 39879923.1
